UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 00-6831



In Re: AARON HEADSPETH,

                                                         Petitioner.



        On Petition for Writ of Mandamus.   (CA-99-485-5)


Submitted:   November 22, 2000        Decided:     December 19, 2000


Before WILLIAMS, MICHAEL, and TRAXLER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Aaron Headspeth, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Aaron Headspeth has filed a petition for a writ of mandamus

from this Court.    He asks the Court to direct the district court to

expedite its review of his 28 U.S.C. § 2241 (1994) petition.

Subsequent to Headspeth’s filing in this Court, however, a magis-

trate judge issued a report and recommendation regarding Heads-

peth’s § 2241 petition.     As it appears that the case is currently

progressing, intervention by this court is not warranted.

     Mandamus is a drastic remedy to be used only in extraordinary

circumstances.     See Kerr v. United States Dist. Ct., 426 U.S. 394,

402 (1976).   Mandamus relief is only available when there are no

other means by which the relief sought could be granted.    See In re

Beard, 811 F.2d 818, 826 (4th Cir. 1987).         The party seeking

mandamus relief carries the heavy burden of showing that he has no

other adequate means to attain the relief he desires and that his

entitlement to such relief is clear and indisputable. Allied Chem.

Corp. v. Daiflon, Inc., 449 U.S. 33, 35 (1980).    Headspeth has not

made such a showing. Accordingly, we deny Headspeth’s petition for

mandamus relief.    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                     PETITION DENIED




                                   2